Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite “wherein, if the pairing model did not include the historical interactions between the first contact and the third agent, the pairing strategy would have preferably paired the first contact to the second agent instead of the first agent” which was not described in the specification.


2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.	Claims 1, 8, and 15 recite
receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a plurality of historical interactions that includes interactions between a first contact and a first agent, a second agent, and a third agent;
determining, by the at least one computer processor, a pairing model based on the plurality of historical interactions between the first contact and the first, second, and third agents;
determining, by the at least one computer processor, a pairing strategy based on the pairing model that preferably pairs the first contact to: the first agent, the second agent if the first agent in not available for pairing, and the third agent if the first and second agents are not available for pairing;
determining the first contact is available for pairing at the contact center system;

then the last limitation recite “wherein, if the pairing model did not include the historical interactions between the first contact and the third agent…”. It is unclear as how in the same claims the historical interactions between a first contact and a first agent, a second agent, and a third agent being received and determining a pairing model based on the plurality of historical interactions between the first contact and the first, second, and third agents then the last limitation recites the pairing model did not include the historical interactions between the first contact and the third agent that already included in the first limitation?
Clarifications required.
Dependent claims 2-7, 9-14, and 16-20 inherit the same defects.

4.	Claims 1, 8, and 15 recite “pairing the first contact to the first agent according to the pairing strategy”
(i) Then the last limitation recite “…the pairing strategy would have preferably paired the first contact to the second agent instead of the first agent” which is unclear and rather confusing since the first contact already paired with the first agent according to the pairing strategy.
(ii) Since the first contact already paired with the first agent according to the pairing strategy therefore the limitations “…the second agent if the first agent is not available for pairing, and the third agent if the first and second agents are not available for pairing” would never being executed because the first contact already paired with the first agent according to the pairing strategy.

Dependent claims 2-7, 9-14, and 16-20 inherit the same defects.

5.	Claims 1, 8, and 15 recite determining a pairing strategy based on the pairing model that preferably pairs the first contact to the first agent (because the next limitation recite “pairing the first contact to the first agent according to the pairing strategy” therefore limitations after preferably pairs the first contact to the first agent, the second agent if the first agent is not available for pairing, and the third agent if the first and second agents are not available for pairing - are not considered); then the last limitation recite “…the pairing strategy would have preferably paired the first contact to the second agent instead of the first agent”. It is unclear as to which agent (first agent or second agent) is preferable since it changes from preferably pairs the first contact to the first agent to preferably paired the first contact to the second agent instead of the first agent? Clarifications required.
Dependent claims 2-7, 9-14, and 16-20 inherit the same defects.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending U.S. Application 17/154903. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the U.S. Application 17/154903 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application 17/154,893
U.S. Application 17/154903
1. A method comprising:
1.  A method of comprising:
receiving, by at least one computer processor configured and operate in the contact center system, a plurality of historical interactions that includes interactions between a first contact and a first agent, a second agent, and a third agent;
receiving, by at least one computer processor configured and operate in the contact center system, a plurality of historical interactions that includes interactions between a first agent and a first contact, a second contact, and a third contact;
determining, by the at least one computer processor, a pairing model based on the plurality of historical interactions between the first contact and the first, second, and third agents,
determining, by the at least one computer processor, a pairing model based on the plurality of historical interactions between the first agent and the first, second, and third contacts,

determining, by the at least one computer processor, a pairing strategy based on the pairing model that preferably pairs the first agent to: the first contact the second contact if the first contact is not available for pairing, and the third contact if the first and second contacts are not available for pairing;
determining the first contact is available for pairing at the contact center system; and
determining the first agent is available for pairing at the contact center system; and
pairing the first contact to the first agent according to the pairing strategy,
pairing the first agent to the first contact according to the pairing strategy,
wherein, if the pairing model did not include the historical interactions between the first contact and the third agent, the pairing strategy would have preferably paired the first contact to the second agent instead of the first agent.
wherein, if the pairing model did not include the historical interactions between the first agent and the third contact, the pairing strategy would have preferably paired the first agent to the second contact instead of the first contact.


The only different is that U.S. Patent Application 17/154,903 teaches interactions and selecting contact instead of agent. It would have been obvious utilizing the same historical interactions and the same pairing strategy in selecting a person in this case a contact instead of an agent.

Allowable Subject Matter
8.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and terminal disclaimer(s) filed to overcome the double patenting rejection(s), set forth in this Office action.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not persuasive.
With respect to the first paragraph of 35 U.S.C. 112(a), Applicant argues that support for claim 1 limitations “wherein inclusion of the historical interactions of the third agent causes the selecting of the first agent instead of the second agent” may be found throughout the specification, and particularly paragraphs [0067-0070] of 2021/0144255 and then in the comparison between Figure 3 and Figure 5. In particular [0066-0069] disclose determining a pairing of an available contact with one of a plurality of available agents, and then connecting the available contact with one of the plurality of available agents. Examiner respectfully submits that Fig. 3 is irrelevant because the claims required 3 agents (first, second, and third) while Fig. 3 is a separate embodiments only for 2 contacts and 2 agents; and the specification does not support limitations “wherein inclusion of the historical interactions of the third agent causes the selecting of the first 
With respect to the first paragraph of 35 U.S.C. 112(a), Applicant further refers to Fig. 5, paragraphs [0052-0056] of ‘255 Publication argues that “… the ‘255 Publication describes an L1 (or “agent surplus”) state, a person skilled in the art would readily understand that the 0.42 Contact may correspond to the claimed “first contact”; the 0.166 Agent may correspond to the claimed “first agent”; the 0.500 Agent may correspond to the claimed “second agent”; and the 0.833 Agent may correspond to the claimed “third agent”. Examiner respectfully submits that Figure 5 does not explain “if the pairing model did not include the historical interactions between the first contact and the third agent, the pairing strategy would have preferably paired the first contact to the second agent instead of the first agent”; and the specification does not support “historical interactions” except paragraph 0036 merely discusses “contact centers may seek to assign contacts to agents with whom they have had a recent previous interaction” and nowhere in the specification support limitation “if the pairing model did not include the historical interactions between the first contact and the third agent, the pairing strategy would have preferably paired the first contact to the second agent instead of the first agent”.
With respect to the first paragraph of 35 U.S.C. 112(a), Applicant further refers to Fig. 3 and paragraphs [0036, 0038, 0043, 0067, 0077-0079] of ‘255 Publication and states that because the example of Fig. 3 excludes the historical interaction data for the 0.833 Agent (corresponding to the claimed “third agent”), the 0.42 Contact (corresponding to the claimed “first contact”) is paired to the 0.166 Agent (corresponding to the claimed “first agent“). Examiner respectfully submits that Fig. 3 is irrelevant because the claims required 3 agents (first, second, and third) 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314


/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652